        Case 6:19-cv-01713-CL           Document 25                Filed 06/11/21   Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


TANYA F. ROLFE,                                              Case No. 6:19-cv-01713-CL

        Plaintiff,
                                                            ORDERFORPAYMENTOFATTORNEY
                     vs.                                    FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $8,958.75 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDER, WELLS,

BARON & MANNING, P .C., if the Commissioner confirms that Plaintiff owes no debt to the

Government through the federal treasury offset program. If Plaintiff has ~'-•LYU'

any remaining funds after offset shall be made out to Plaintiff

address provided above. There are no costs or expen

       Dated t h i s ~ day of _     _:.;=-=--:.=:d,;....--=--:;-




Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenrniller@hwbm.net
Of Attorneys for Plaintiff
